1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 EKER BROTHERS, INC.,

 8          Plaintiff-Counterdefendant/
 9          Appellant,

10 v.                                                           NO. 30,163

11 JOHN G. REHDERS,
12 GENERAL CONTRACTOR, INC.,

13          Defendant-Counterclaimant/
14          Appellee.

15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 Daniel A. Sanchez, District Judge

17   Sommer, Udall, Sutin, Hardwick
18   & Hyatt, P.A.
19   William H. Lazar
20   Tesuque, NM

21   Sommer, Udall, Sutin, Hardwick
22   & Hyatt, P.A.
23   Kurt A. Sommer
24   Candice Lee
25   Santa Fe, NM

26 for Appellant

27   McClaugherty & Silver, P.C.
28   Joe L. McClaugherty
29   Tamara R. Safarik
30   Santa Fe, NM
1 for Appellee




                 2
 1                             MEMORANDUM OPINION

 2 FRY, Chief Judge.

 3        Appellant appeals the award of costs in this case. We proposed to dismiss the

 4 appeal because the notice of appeal was not timely filed. We have received a response

 5 from Appellant in which Appellant claims that it was error for the district court to

 6 deny Appellant’s motion for extension of time to file the notice of appeal, and

 7 therefore, we should not dismiss this appeal. As discussed in our opinion in Ekers

 8 Brothers, Inc. v. John Gl. Rehders, General Contractor, No. 30,245, we have

 9 affirmed the district court’s ruling on Appellant’s motion. Because the motion for

10 extension to file the notice of appeal was properly denied, Appellant’s notice of appeal

11 was untimely.

12 CONCLUSION

13        For the reasons discussed in this opinion and in our calendar notice, we dismiss

14 Appellant’s appeal.

15        IT IS SO ORDERED.



16
17                                          CYNTHIA A. FRY, Chief Judge




                                              3
1 WE CONCUR:



2
3 JAMES J. WECHSLER, Judge



4
5 CELIA FOY CASTILLO, Judge




                              4